NOTE: This order is 110nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
K-TEC, INC.,
Plaintiff-Appellee,
V.
VITA-MIX CORPORATION,
Defendcmt-Appellant.
2011-1244, -14S4, -1512 -
Appea1s from the United States District C0urt for the
District of Utah in case n0. 06-CV-0108, Judge Tena
Campbe11.
VITA-M1X CORPORATION,
Appellant,
V.
DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEMARK
OFFICE,
Appellee,
AND
K-TEC, INC.,
Appellee.

K-TEC V. VITA-MIX CORP 2
2012-1024
(ReeXamination No. 95/0O0,339)
Appea1 from the United States Patent and Trademark
OfE1ce, Board of Patent Appea1s and Interferences.
ON MOTION
Before MO0RE, Circuit Judge.
0 R D E R
K-TEC, Inc. (K-TEC) moves to vacate a portion of this
court’s order on December 15, 2011, which treated the
above-captioned cases as companion cases for purposes of
oral argument and to refer the motion to a judge or a
panel of judges Vita-Mix Corporation opposes The court
treats K-TEC’s motion as a motion for reconsideration
Upon consideration thereof
IT ls 0R:oERED THAT:
The motion is denied
FoR THE CoURT
JAN 2 7 2012 /s/ Jan Horbaly
Date J an Horba1y
C1erk
ccc A1an L. Briggs, Esq.
Brett L. Foster, Esq. us c0UR_FBl£PpEALS ma
ms FEoenAL macon
JAN -2 7 2012
JAN HORBALY
CLERK

3
L. Grant Foster, Esq.
Raymond T. Chen, Esq.
s24
K-TEC V. VITA-MIX CORP